866 N.E.2d 1176 (2007)
VG MARINA MANAGEMENT CORPORATION, respondent,
v.
Frank WIENER, petitioner.
No. 104332.
Supreme Court of Illinois.
May 31, 2007.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in VG Marina Management Corporation v. Wiener, 371 Ill.App.3d 201, 308 Ill. Dec. 705, 862 N.E.2d 638 (2007). The appellate court is directed to order supplemental briefing on the applicability of section 5-12-130(a) of Chicago's Residential Landlord and Tenant Ordinance, as suggested by the dissenting justice.